EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence J. Crain (Reg. No. 31,497) on February 25, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) A high thermal conductivity prepreg, comprising a pretreated a pretreated ; wherein the pretreated reinforcing material comprises a reinforcing material and a high thermal conductivity material; and wherein the pretreated 
(a) providing an aqueous solutioncomprising a precursor of a high thermal conductivity component, wherein the precursor of the high thermal conductivity component is a combination of an organic salt and an inorganic salt; 
(b) subjecting the 
hydrolyzed aqueous solution to a condensation polymerization reaction to form a pretreatment solution comprising the high thermal conductivity component; 
(d) impregnating [[a]] the reinforcing material with the pretreatment solution; and 
(e) oven-drying the impregnated reinforcing material to obtain the pretreated reinforcing material comprising the reinforcing material and the high thermal conductivity material.  

2. (Original) The high thermal conductivity prepreg of claim 1, wherein the organic salt is selected from the group consisting of aluminum methylate, aluminum ethylate, aluminum isopropylate, aluminum butylate, zinc acetate, and magnesium acetate.  

3. (Original) The high thermal conductivity prepreg of claim 1, wherein the inorganic salt is zinc nitrate or aluminum nitrate.  

4. (Currently Amended) The high thermal conductivity prepreg of claim 1, wherein and are provided in a molar ratio of from 1:1 to 5:1.  

5. (Currently Amended) The high thermal conductivity prepreg of claim 1, wherein the process, before step (c), further comprises a step of adding an additive to the hydrolyzed 

6. (Original) The high thermal conductivity prepreg of claim 1, wherein the condensation polymerization reaction of step (c) is carried out at 20°C to 90°C.  

7. (Original) The high thermal conductivity prepreg of claim 1, wherein the oven-drying of step (e) is carried out at 300°C to 700°C for 1 to 20 minutes.  

8. (Original) The high thermal conductivity prepreg of claim 1, wherein the reinforcing material is a glass fiber cloth.  

9. (Original) The high thermal conductivity prepreg of claim 1, wherein the dielectric material layer is a cured product of a thermal-curable resin composition, wherein the thermal-curable resin composition comprises a thermal-curable resin and an optional hardener.  

10. (Original) The high thermal conductivity prepreg of claim 9, wherein the thermal-curable resin composition further comprises at least one selected from the group consisting of a catalyst, a flame retardant, a filler, a dispersing agent, and a toughener.  

11. (Original) A metal-clad laminate, which is prepared by laminating the high thermal conductivity prepreg of claim 1 and a metal foil.  



13. (Currently Amended) A method for preparing the high thermal conductivity prepreg of claim 1, comprising: preparing the pretreated reinforcing material according to the process comprising steps (a), (b), (c), (d), and (e); and





(f) forming [[a]] the dielectric material layer on a pretreated the high thermal conductivity prepreg.  

14. (Original) The method of claim 13, wherein the organic salt is selected from the group consisting of aluminum methylate, aluminum ethylate, aluminum isopropylate, aluminum butylate, zinc acetate, and magnesium acetate.  



16. (Currently Amended) The method of claim 13, wherein and are provided in a molar ratio of from 1:1 to 5:1.  

17. (Currently Amended) The method of claim 13, further comprising, before step (c), a step of adding an additive to the hydrolyzed 

18. (Original) The method of claim 13, wherein the condensation polymerization reaction of step (c) is carried out at 20°C to 90°C.  

19. (Original) The method of claim 13, wherein the oven-drying of step (e) is carried out at 300°C to 700°C for 1 to 20 minutes.  

20. (Original) The method of claim 13, wherein the reinforcing material is a glass fiber cloth.



* * * * *
EXAMINER’S COMMENT
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-3 and 6-9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pike (US Pat. No. 4,678,820) has been overcome by amendment.
The rejection of claims 1-3 and 6-9 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pike (US Pat. No. 4,678,820) has been overcome by amendment.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Pike (US Pat. No. 4,678,820) in view of Davis et al. (US Pat. No. 5,863,515) has been overcome by amendment.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Pike (US Pat. No. 4,678,820) in view of Arai et al. (US Pat. No. 4,603,157) has been overcome by amendment.
The rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Pike (US Pat. No. 4,678,820) in view of Jordan et al. (US Pat. No. 4,882,370) and Kleeberg et al. (US Pat. No. 4,783,345) has been overcome by amendment.

Response to Arguments
Applicant’s arguments regarding the rejections over Pike (US Pat. No. 4,935,265) (see pages 8-9 of the response filed December 23, 2021) have been fully considered and are persuasive.  Accordingly, the following rejections have been withdrawn:
The rejection of claims 1, 2, and 6-9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pike (US Pat. No. 4,935,265).
The rejection of claims 1, 2, and 6-9 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pike (US Pat. No. 4,935,265).
The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Pike (US Pat. No. 4,935,265).
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Pike (US Pat. No. 4,935,265) in view of Davis et al. (US Pat. No. 5,863,515).
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Pike (US Pat. No. 4,935,265) in view of Arai et al. (US Pat. No. 4,603,157).
The rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Pike (US Pat. No. 4,935,265) in view of Jordan et al. (US Pat. No. 4,882,370) and Kleeberg et al. (US Pat. No. 4,783,345).

Election/Restrictions
Claims 1-12 (Group I) are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20 (Group II), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 1, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 25, 2022